On the Merits.
Ludelino, O. I.
This is a suit for a balance due plaintiffs for cash advances, interest, and commissions on certain purchases and sales of gold made by them by order and for account of the defendant. The defense is that the contract was immoral, being an aleatory contract, and that the defendants had no right to sell the gold.
' Before the trial, defendant prayed for trial by jury, which was refused, we tMnk, properly. The case had been fixed for trial on the tenth of November; on that day the case was “ continued by preference.” The judge a quo states: “ It is the settled rule of practice in this court that a continuance of a cause by pre£erence means a continuance to a fixed day, viz.: to a day two weeks from the day from which it is continued. * * It is also a settled practice of this court to refuse applications for jury after a case has been once fixed and continued by preference.” The case having been set down for trial, the application for trial by jury was too late. C. P. 495.
The evidence sustains the plaintiffs’ demand.- The fact that defendant only furnished a part of the price necessary to buy the gold, or, as .it is technically called, a margin, did not make the contract immoral. The contract, like all commercial ventures, might result advantageously or not, according to circumstances, but that did not make it unlawful.
It is therefore ordered that the judgment be affirmed with costs.